Citation Nr: 0316876	
Decision Date: 07/21/03    Archive Date: 07/31/03

DOCKET NO.  99-04 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel




INTRODUCTION

The veteran had active service from October 1966 to December 
1972.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from an October 1997 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, that found that no new and material evidence 
had been submitted to reopen the veteran's claim.  The Board 
remanded the case in June 2000.  It has now been returned for 
disposition.  

The Board notes that in a letter dated in July 2000, the 
veteran raised the issue of service connection for a back 
disorder as secondary to his service-connected disability of 
postoperative residuals of pilonidal cyst and perirectal 
abscess.  The RO adjudicated this issue and issued a rating 
decision denying the veteran's claim in July 2002.  The 
veteran was informed of the RO's July 2002 by letter dated 
February 2003.  To date, the veteran has not perfected an 
appeal on this issue.  Therefore, it will not be addressed by 
the Board at this time.  


FINDINGS OF FACT

1.  In an unappealed decision dated in June 1974, the RO 
denied the veteran's claim of entitlement to service 
connection for a back condition.

2.  The evidence received since the RO's June 1974 decision, 
which was not previously of record, and which is not 
cumulative of other evidence of record, bears directly and 
substantially upon the specific matter under consideration, 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim. 


CONCLUSIONS OF LAW

1.  The RO's June 1974 decision, which denied a claim of 
entitlement to service connection for a back condition, 
became final.  38 U.S.C.A. § 7104(b) (West 2002).

2.  New and material evidence has been received since the 
RO's June 1974 decision denying the veteran's claim for 
service connection for a back condition; thus the claim for 
service connection for a back condition is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

				I.  Claim to Reopen

In June 1974, the RO denied the veteran's claim for 
entitlement to service connection.  This was the last final 
decision.  However, applicable law provides that a claim 
which is the subject of a prior final decision may 
nevertheless be reopened upon presentation of new and 
material evidence.  See 38 U.S.C.A. § 5108. 

In September 1997, the veteran filed to reopen his claim for 
a back condition.  In October 1997, the RO denied the claim.  
The veteran was notified of this decision in November 1997.  
The Board must consider the threshold question of whether new 
and material evidence has been submitted to reopen the claim.  
See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

Under section 3.156 of the Code of Federal Regulations, when 
presented with a claim to reopen a previously finally denied 
claim, VA must determine if new and material evidence has 
been submitted.  38 C.F.R. § 3.156.  New and material 
evidence is defined as follows: [E]vidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  Id.

VA must review all of the evidence submitted since the last 
final disallowance in order to determine whether the claim 
may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).  Therefore, in this case, the Board must determine if 
new and material evidence has been submitted since the RO's 
June 1974 decision.  See 38 U.S.C.A. § 5108.  When 
determining whether the evidence is new and material, the 
specified basis for the last final disallowance must be 
considered.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

The evidence of record at the time of the RO's June 1974 
decision included the veteran's service medical records 
(SMR's) and a May 1974 VA examination report with a 
contemporaneous report of X-rays taken of the lumbosacral 
spine.  A pre-service examination report, dated in June 1966, 
was negative for any back problems.  SMR's dated in June 1969 
and January 1972 report that the veteran complained of low 
back pain.  The January 1972 report noted that the veteran 
attributed his back pain to a fall from a launcher.  In his 
separation medical examination report, dated in November 
1972, the veteran stated that he was in excellent health.  
The report is devoid of any indication of a back problem.  

The May 1974 VA examination report noted that the veteran 
complained of an aching low back and reported that he injured 
his back while in service, but stated that he did not know 
when and did not receive treatment while in service.  He 
reported that he had seen a chiropractor approximately six 
months prior to the examination.  Upon examination, he had a 
normal gait and contour, full range of motion, no tenderness, 
no muscle spasm, no motor or sensory loss in the legs, 
negative straight leg raising, with ankle jerks and knee 
jerks being active and equal.  The X-ray report noted that 
there was no evidence of recent fracture or subluxation.  The 
intervertebral disc spaces were well maintained.  There were 
six lumbar vertebrae with most of the sixth segment 
representing a complete lumbarization of S1.  There was 
narrowing of the interspace between L6-S1.  The pedicles 
appeared intact and the sacroiliac joints were maintained 
showing minimal sclerosis on the right.  Based on this 
evidence, the RO denied the veteran's claim.  

Evidence received since the RO's June 1974 rating decision 
includes MRI reports of the lumbar spine in July 1990 and of 
the cervical spine in August 1996, and a lumbar myelogram in 
April 1992, all of which revealed degenerative disc disease.  
A report from Dr. Foss, dated September 1993, noted that he 
examined the veteran for symptoms secondary to injuries to 
his left shoulder and low back from an accident in December 
1989.  

A report of an MRI of the thoracic spine from November 1997 
revealed mild compression of the T8 vertebral body, which 
appeared old.  There was no abnormal posterior extension of 
T8.  Multiple Schmorl's nodes were present throughout the 
thoracic spine.  There was no evidence of stenosis or focal 
herniated nucleus pulposus or neural foraminal narrowing.  A 
report of an MRI of the cervical spine, also from November 
1997, showed probable anterior fusion at C5-6, a mild 
compression fracture anteriorly of C6, either acute or 
subacute, and disc osteophyte complex posteriorly at C5-6 
causing mild canal stenosis.  

Furthermore, subsequent to a letter by the RO in January 2001 
requesting that the veteran furnish to the VA evidence 
pertaining to his accident in December 1989 in which he 
injured his back, the RO received medical reports from The 
Uniontown Hospital.  It was reported that the veteran was 
injured on the job as a platform upon which he stepped broke 
under him.  As a result he fell forward and twisted his back 
and neck.   

An MRI report dated in April 2002 noted that the MRI revealed 
disc degeneration at multiple levels of the lumbar spine.  It 
was noted that there was evidence of a left hemi-laminectomy 
at the L4-5 level with epidural scar at that level along the 
left margin of the thecal sac and enveloping the exiting 
nerve root at that level.  Slight enhancement along the left 
side of the thecal sac at L5-S1 was also seen.         

This evidence is new in that it was not before the RO at the 
time of prior final rating action.  It is material in that it 
shows findings and diagnoses of degenerative disc disease.  
The RO ruled in its June 1974 rating decision that the 
veteran did not have a disability under the law.  Thus, the 
evidence constitutes new and material evidence under 
38 C.F.R. § 3.156(a), and the Board is required to reopen the 
previously denied claim.  



II.  Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the VCAA, 
which redefined VA's duty to assist, enhanced its duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim, and eliminated the well-
grounded-claim requirement.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156, 3.159, and 3.326 (2002).  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West 2002); see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991). 

Because the Board has granted the veteran's claim to reopen, 
a detailed discussion of whether VA has complied with the 
VCAA is unnecessary at this time.  The Board is conducting 
further evidentiary development into the now-reopened claim 
for service connection for a back condition, and a thorough 
discussion of the application of the VCAA in this case will 
be included in a subsequent decision.  


ORDER

The appellant's claim of entitlement to service connection 
for a back condition is reopened, subject to additional 
development by the Board. 


REMAND

Additional development is necessary concerning the newly 
reopened claim for service connection for a back condition.  
Accordingly, further appellate consideration will be deferred 
for this claim and this case is REMANDED for the following 
actions:

1.  Review the claims file and ensure 
that all notification and development 
action required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) are fully 
satisfied.  See also 38 C.F.R. § 3.159 
(2002). 

2.  Schedule the veteran for a VA 
examination.  The examiner should provide 
an opinion as to whether it is at least 
as likely as not that the veteran's 
degenerative disc disease is related to 
his complaints of back pain in service.  
In rendering this opinion, the examiner 
should comment on the veteran's December 
1989 accident in which he injured his 
back and state whether his current back 
condition is related to that accident.  
The claims folders and a copy of this 
REMAND must be provided to and reviewed 
by the examiner in conjunction with the 
examination.  The examination report 
should reflect that such a review was 
conducted.  All clinical findings and 
opinions, and the bases therefor, should 
be set forth.

3.  Readjudicate the claim and, 
thereafter, if the claim on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations, including the report from 
the above-requested VA examination and 
the Veterans Claims Assistance Act of 
2000. An appropriate period of time 
should be allowed for response.      

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



